           Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 1 of 12 PageID #: 1

    PRISONER S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

                                    IN THE UNITED STATES DISTRICT COURT
                                  FOR THE~\
                                         ' T A-g?r  V;) DISTRICT OF TEXAS
                                                a \omTdivision



    Plaintiff s Name and ID Number                                                  c

    Place of Confinement
J   N- .
                                                                             CASE NO..
                                                                                             j; Lo tv s Af - if
                                                                                  , (Clerk will assign the number)
    V.



    S)             I
                       -v >
                               fV\\                        l 1         11 ax A) I
    Defendant’s Name and Address
    o       e. la
                                            -     .a
                                                                      f       1a             (A            A               s
    Defendant’s Name and Address

    A An V > ? w wr
                                              lvT(\ i| iC( H<a xr 5 t ts
    Defendant’s Name and Address
    (DO NOT USE ETAL. ) * 1 2 3 4

                                         INSTRUCTIONS - READ CAREFULLY

    NOTICE:

    Your complaint is subject to dismissal unless it conforms to these instructions and this form.

    1. To start an action you must file an original and one copy of your complaint with the court. You should keep
    a copy of the complaint for your own records.

    2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
    under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
    SIDE OR BACKSIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

    3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
    incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
    plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

    4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
    for the appropriate district of Texas in the division where one or more named defendants are located, or where the
    incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
    Justice, Correctional Institutions Division (TDC J-CID), the list labeled as VENUE LIST is posted in your unit
    law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
    list of the divisional clerks.



                                                                 1
                                                                                                            Rev. 05/15
       Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 2 of 12 PageID #: 2
FILING FEE AND IN FORMA PAUPERIS (IFF)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current si -month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides ... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee. See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds e ist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked NOTICE TO THE COURT OF CHANGE OF ADDRESS and shall not include any motion for any
other relief. Failure to file a NOTICE OF THE COU T OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.


I. PREVIOUS LAWSUITS:
        A. Have you filed any other lawsuit in state or federal court relating to your imprisonment?        YES NO
        B. If your answer to A is yes , describe each lawsuit in the space below. (If there is more than one
             lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

             1. Approximate date of filing lawsuit: Sls                                      lA-WS ccvTi?
             2. Parties to previous lawsuit: r , .

                 PlaintifftsI         fr) ?         k       1 V
                 Defendant(s)            .v\...pA       Vi /v\A c1 \ >-                 -

             3. Court: (If federal, name the district; if state, name the county.) ~V
            4. Cause number: lyOA                          i/o     l LCf *> tONV \(                  C L<. v
             5. Name of judge to whom case was assigned: ,) 0             ¦v   \   YI. 2 3 4 5 6 7
             6. Disposition: (Was the case dismissed, appealed, still pending?) V) ) S
             7. Approximate date of disposition: Q-G l v\                             Cl \ o

                                                                                                         Rev. 05/15
           Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 3 of 12 PageID #: 3
    II.    PLACE OF PRESENT CONFINEMENT                          V)   u\ 'y   | T[   '       A.A... ..-..:... . ...- .r
                                                           L      j /         W
            (ay\eilw vce- \ 'rtS n*c                                      A          ve.ewte.
                                                                                         ! f-VLC I
                                                                                               75 i o
    III.   EXHAUSTION OF GR EVANCE PROCEDURES: . n7+ ,                                                    /   /
                                                                      V       (A     \                    c /.
           Have you exhausted all steps of the institutional grievance procedure r                             YES         NO
           Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

    IV.    PARTIES TO THIS SUIT:
           A. Name and address of plaintiff: - 0                      \(i>i bb2c/3> V). )Ar. [av\
                                  07 T 7 U A AX                               , aKOx                 sS

                                                                                                   . c




           B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

              Defendant #1: \AV\ S W 7 V W A- V M V Vk V 9 > (} i
                             y    \\/ (? V<Q \A
               Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you. jV V\ \Vf             (
f Yy\ V K) C                                  y        1 \ v/<                       V             >MA                V\        e
               Defendant #2?V f 1 v JYi U /XV\ \ (V ( V P i/ Vl                                           \AiA-\ Y
                         Avm n i -ia
               Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you. (
     A y,-, < o r, , yA? A a f E7 ? 77 yx. v                                                                      r
               Defendant V?                         -K V 0 £• 707 .0 U-vU f 7 7 C
                \hA V lL.VA£7\<Uyul 'lT7
               Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you. V?
VS                       (-          \          (                         VMg

               Defendant #4: O ctOrVOfO t T 7                                                                         p j2-
                  yT                                              :                            K                   -
               Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you. yA/ AT V
VueiVa A           y VxV c (aY vna vY\
               Defendant #5: U ftt \a 0 q 7 o a Ovo s tf q y opT aa U
                 v\o m iavC L A 2 V M 7 7 7 A V- UO ., 7 73S
v Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you. ydf-VAV
i S To vV Avyy of AU>0 VqLpv tHU i, O-I yh
Vove.v Zo q 1A V Vvy Tv akVv <7 7 5 c NKf U v d, W
 V\W y ctVa vA acVg A ( iVki A'Vst/iAq )V) At Vc
   x r Sa\V <2vq wV UU vvZrfAq \ o q o v       c\ w n
                                                                                                              Rev. 05/15
Vwe V H<xr                                                   3
       Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 4 of 12 PageID #: 4


N/>f
         Xi W UUlK                                » Nf3w HE
       c \f<?\ V
/ A \ \V       r \
                 l\'t                             \ c \>\ Vi
                                                          ' 1a¦ OW .
                                              \      _      Vh       1 ' c

                      CA_v'"        \'   -\   (   (2 V 02_       5   U? I 5
                                                                                       ?S
  \ lA V dd -S V\z_ Y dC                      IaJ     ( \   c     5 C -
       (2 V> t , X -l-Y                  te           y Vtivd.AA.vx e
       Y e - - vv ) v - \ Y'm            . V<       <? YY xV'i rSv' x xY* Y
  'r>\a w X-ovi . A Wx/x Y o- Y-f a. i Y Yl                     e $ i. vX XV1
   Iy YoA \ vlw-v'o.'P AlY                                   Y       ci*Q>)
           xxo>\ v Sx dixY r sVo x©f YYc\ x UudkY v- id'
       Yi a\ (M%c> i VY \< f«v cYYv cxaotx x \ r Y.() v
                                                                       i; vA
       i     YVaxxw                           Yx v - se                         &x
                                              y\ P W                 \ i      \x
        Yi-t xX Axu.Y<kYYK(2 Sxxe rx Vxxx A x                                  S<? p
        Z * -}*'*'<i *t**S Cnvi X « ;.«
                        V\\ Y f tv                  r ft V\ \ \ r
        .    y f          \vvfc a «,e\t                     -c-v         ka ;           +
            -\Ajci 3 A )fi 0 S x Yvvait Httv
         ? Stv-„vk k te                                          rYV wi
            Vo v»xvx te YV K5fc.r Vx< to Mi n V r -i J

            W)X tfi xi x w XKt \\xwxx A\ ctr ( y X 5
            G.k Y YrrA txvx xAc? 5 1                                 i c t Cj xy7
           Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 5 of 12 PageID #: 5
    V.     STATEMENT OF CLAIM:

           State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
           when did it happen, and who was involved. Describe how each defendant is involved. You need not give
           any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
           and set forth each claim in a separate paragraph. Attach e tra pages if necessary, but remember the
           complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
           STRIKE YOUR COMPLAINT.f                                                                       V    ckk
\
    ¦ a         x
                    n          A { Co t*
                                      1              C            -
                                                                       kk
                                                                       V1-                               A-            f

\ iaWS, oCxrA                                     <hlX ( oW)                                 j '     V         ko ct
         .(C UOvrP xlo Vt Vjf fs                              Afl         -vv           (L       j Vfl C,- k l/J
v lVuS>ekkid
   ' 1 J   V\U                              .\V {              v\c. \ t                             c.            'Vk
                      P ViXYQ \ V\                                                       .          V\ 1
w \f        ' qXj S o Y/ v r: / VfA vVY '"T .                                 \ k Af/v\            ,y\        \- xCY 1
           X c.\k                  x X ct X X                      /             0 ~Y                    x o jf( C
 \aj2 .(                                   k 0                          k ccaA a                                       >
         o\ f\          ""O             A         . . a X qo\p f q k--X k                                              )
    VI. RELIEF:
           State briefly e actly what you want the court to do for you. Make no legal arguments. Cite no cases or
           statutes.           .    \k 4 2-0 W A l             \ O \ W O Y f y X A<
tNCk       u (\ \t        ."       ( A v      X X 6--         )    4 \-< 0 U Uf A \ a                    v V vv-       At X
x y xf xX . X x X X                                A u \ y k q                          u Is v\              5 fX<
 cwlXXXvlvXA tX YL Xvvv/Y C)XX (k \ Xk                                                   v fv X          V'X ,u vaXav
    VII. GENERAL BACKGROUND INFORMATIONX                                                '    V vv p fyf \ > yv/vA
           A. State, in complete form, all names you have ever used or been known by including any and all aliases.

                      C\ \a<? „0 AXCyA V ) Tt
           B. List allTDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
               p ison o FBI numbers ever assigned to you.                           .
                                                                                              Ci
                      uAXtSk ax;., xu
    VIII. SANCTIONS:
           A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES y NO
           B. If your answer is yes, give the following information for every lawsuit in which sanctions were
               imposed. (If more than one, use another piece of paper and answer the same questions.)

               1.   Court that imposed sanctions (if federal, give the district and division):

               2.   Case number:

               3.   Approximate date sanctions were imposed:

              4.    Have the sanctions been lifted or otherwise satisfied?                                   YES NO

                                                                                                          Rev. 05/15
                                                              4
      Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 6 of 12 PageID #: 6
      C. Has'any court ever warned or notified you that sanctions could be imposed?                    YES     NO
      D. If your answer is yes, give the following information for every lawsuit in which awarning was issued.
           (If more than one, use another piece of paper and ans er the same questions.,)

          1. Court that issued warning (if federal, give the dis

          2. Case number:
          3. Approximate date warning was issued:



Executed on:
                      TE




PLAINTIFF S DEC ARATIONS

       1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
              and correct.
       2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
            current mailing address and failure to do so may result in the dismissal of this lawsuit.
       3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
       4. I understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
              civil actions or appeals (from a judgment in a civil action) in a court of the United States while
            incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
            frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
            imminent danger of serious physical injury.
       5. I understand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
            filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
            inmate trust account by my custodian until the filing fee is paid.


Signed this                            day of         f               , 20
                        (Day)                      (month)                   (year)




                                                                                . .       [ MA .
                                                                               li,hfaWeVf Plaintiff)


WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.




                                                                                                  Rev. 05/15
                                                         5
Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 7 of 12 PageID #: 7
Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 8 of 12 PageID #: 8




                                                                           )n\ o <;lo 3V tt f n v t
                w«- 3 <M                                                        h.j:. , u          owf        l
                                   cota.v .ss wry. jw H«T. ,(                                   lAs 0 re
     f) e-A 0 )«-                              vtA -/V 'o                               v      T Xc       ?
      t S               Y0                  YvV ftt S Y* Vo s r .
      v Xl               -c <vT ' Vvt*AA Y \.YY Y a.' S Cj o
          H. C, Nf 15 Vi UYo 'i )Yll id
                                                                                  l\V         Y yivv 0Y
     cf \?i (a.YY oY fvYVv fSe ' Y V' Ao YY ,\Y
           '.oY AVSc yS '(v                                                                     v yv          j
     ' your sick call request (SCR) has been screened by Medical and has been J
      [Y_ determined not to be emergent or urgent. Due to pandemic COVID-19, to limit
            unit movement and enhance our safety all non-emergent/non urgent requests
            will be deferred. All medication renewals will continued to be revi wed. In the
                                                                                                   9213
            meantime, you may resubmit a SCR if your symptoms worsen.


                        K) 0f1                        PH          <n
Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 9 of 12 PageID #: 9
Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 10 of 12 PageID #: 10




                                               C n V
      \     \ 3 Y cY L                  5 A .\\k o                 YwY vr -
             cofv-o          al     (Y>            V      v        Y      ,       -
     <ri Yo                                          .v,               A

     \SY            <Y <Kc c < leyvMy                                  i w\ c i
                   V>vy f r          ylVY YYi va Y VWcY\<
     oS
     " "
                     o N\
                     y \A            Y .'
                                          VVf            o     - lWo
     X
                                   \v/9.r 4 - feb V Cf ,
          Go v -                    : \k 0 ECEIVED ¦APfi Ot W
                                   A                          -X
Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 11 of 12 PageID #: 11

 2                 v         &/v5T£r
                        t            5Tt
              SA         ,        _2r3             y'd*.
   )               t     uA                 rv.                          :        ¦

~L~
    \   5vV Te s                 llcA\\ . ck tT /\ ,
                                         "-    j


                    \ Tt!? v     s
                         K o iVK/ D i a M j) £ U V
                                     as            tV-v       10 1

   x -3 reft/vSvvvP) v                                   2     t-       TT




        -V s'vv                 vwy .              2"      v . W
        .0           l,2 /V|£2                         xv                I
                              [p(y£(2) ( ovvV Pr I kvi              )
             -1 Ko w a A jk f Scy'
                                                               w         v
          ¦\ 4\         v- 0         UAA e              K ;VV           1 , r (it

   O       Ul       ow       o. .       ' r . ' tC           WVx>                 a
   v W
   p, ¦ -      ¦
                   fer  ? n 2
                     a tv) , «
                                           2
                                           /-A
                                               owci
                                                x  '
                                                                    ;
                                                                 t VxeAv1

    r r            v £ - \ cAec                                         V i
    t          c          e v-               122                           S
                                      2                r r               w
Case 1:20-cv-00173-MJT-ZJH Document 1 Filed 04/24/20 Page 12 of 12 PageID #: 12




                                                     ,/




                                   £     O

                                         ~
                                         H
                                   iH
                                   c

                                   V-



                              c
                               S   A

                          <D
                                   H/1
                                   5

                                   H
                                             0
                                             i%
                                             ! *
                                             !'•¦¦
                                             ]•'••
      r 1




            SJ
            C \


              ,       k




              > V~ u\

      o                   r
                  i       C
                          r-
                  c
